Judgment reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: In these actions to recover damages for personal injuries suffered by plaintiff wife as a consequence of slipping on a terrazzo floor in the entrance way of the Alexander Central School, and by plaintiff husband for expenses and loss of services, we construe the record as disclosing that plaintiffs consented to the removal of the issue whether the use of liquid wax upon terrazzo floors constituted negligent and improper maintenance. The finding of the jury in favor of the plaintiff on the remaining issue whether there was an excessive accumulation of wax at the place where the plaintiff wife fell caused by its negligent and unworkmanlike application, is contrary to and against the weight of the evidence. All concur. (The judgment is for plaintiff in a negligence action.) Present — Taylor, P. J., Larkin, Love, Vaughan and Kimball, JJ.